Exhibit 10.3 security agreement This SECURITY AGREEMENT dated as of October 9, 2015 (together with all amendments, restatements and other modifications, including joinders and supplements, this “ Agreement ”), is among each of the signatories party hereto and each other Person who becomes a party hereto pursuant to Section 7.11 (including any permitted successors and assigns, collectively, the “ Debtors ” and each a “ Debtor ”), and MELODY BUSINESS FINANCE, LLC , in its capacity as Administrative Agent (hereinafter referred to as the “ Secured Party ”) for the Beneficiaries (as defined herein). introduction WHEREAS , reference is made to that certain Loan Agreement dated as of May 19, 2011 (as amended, restated or otherwise modified from time to time, the “ Loan Agreement ”), among TransCoastal Corporation, a Texas corporation (the “ Borrower ”), the lenders from time to time party thereto (the “ Lenders ”) and Melody Business Finance, LLC, a Delaware limited liability company, as administrative agent for the Lenders (and successor by purchase and assignment, to Green Bank, N.A.) (in such capacity, “ Agent ”). WHEREAS , in order to induce the Lenders to make the Loans available under the Loan Agreement (including the Tenth Amendment to Loan Agreement and Forbearance Agreement, dated as of October 9, 2015, (the “ Tenth Amendment and Forbearance Agreement ”)) and pursuant to certain other stated requirements in the Loan Agreement (including the Tenth Amendment to Loan Agreement and Forbearance Agreement), the Debtor desires to enter into this Agreement in order to secure all Secured Obligations (as defined below). NOW, THEREFORE , in consideration of the Loans and other direct and indirect benefits expected to be received in connection with the Loan Agreement, including as a result of the shared identity of interest as members of a combined group of companies, and for the other good, valuable and reasonably equivalent consideration, the Debtors jointly and severally agree as follows: definitions Defined Terms . Terms defined above and elsewhere in this Agreement shall have their specified meanings. Capitalized terms used herein but not defined herein shall have the meanings specified by the Loan Agreement. All terms used herein and defined in the Code shall have the same definitions herein as specified therein. Interpretation . Where the context requires, terms relating to the Collateral or any part thereof, when used in relation to a Debtor, shall refer to such Debtor’s Collateral or the relevant part thereof. Certain Definitions . The following terms shall have the following meanings: -1- “ Bankruptcy Code ” means the United States Bankruptcy Code (11 U.S.C. § 101 et seq .), as amended, and any successor statute. “ Beneficiaries ” means the Administrative Agent, the Lenders and each Lender or Affiliate of a Lender party to a Lender Hedging Contract, and “ Beneficiary ” means any of the Administrative Agent, the Lenders and each Lender or an Affiliate of a Lender party to a Lender Hedging Contract. “ Chattel Paper ” means all of each Debtor’s present and future chattel paper, including electronic chattel paper. “ Code ” means the Uniform Commercial Code as from time-to-time in effect in the state of New York; provided that if by reason of mandatory provisions of law, the perfection or the effect of perfection or non-perfection of the security interest in any Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other than the State of New York, “Code” means the Uniform Commercial Code as in effect in such other jurisdiction for purposes of the provisions hereof relating to such perfection or the effect or perfection or non-perfection (and for purposes of definitions related to such provisions). “ Collateral ” has the meaning specified in Section 2.1 . “ Collateral Account ” means any deposit account with the Secured Party which is designated, maintained, and under the control of the Secured Party in which the Secured Party has a security interest, and which has been established pursuant to the provisions of this Agreement for the purposes described in this Agreement including collecting, holding, disbursing, or applying certain funds, all in accordance with this Agreement. “ Contracts ” shall mean all contracts, undertakings, or agreements (other than rights evidenced by Chattel Paper, Documents or Instruments) in or under which any Debtor may now or hereafter have any right, title or interest, including any agreement relating to the terms of payment or the terms of performance of any Receivable. “ Copyrights ” means all of the following now owned or hereafter acquired by any Debtor: (a) all copyright rights in any work subject to the copyright laws of the United States or any other country, whether as author, assignee, transferee or otherwise, and (b) all registrations and applications for registration of any such copyright in the United States or any other country and all extensions and renewals thereof, including registrations, recordings, supplemental registrations and pending applications for registration in the United States Copyright Office, including, without limitation, those listed in Schedule 3.7 . “ Copyright Licenses ” means any written agreement naming any Debtor as licensor or licensee (including, without limitation, those listed in Schedule 3.7 ), granting any right under any Copyright, including, without limitation, the grant of rights to manufacture, distribute, exploit and sell materials derived from any Copyright. “ Copyright Security Agreement Supplement ” means a supplement to this Agreement by the Debtor in favor of the Secured Party in respect of the Copyrights and Copyright Licenses of the Debtor in a form acceptable to the Secured Party. -2- “ DDAs ” means any Deposit Account maintained by Borrower or any Subsidiary. “ Document ” means any document including, without limitation, a bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and any other document which in the regular course of business or financing is treated as adequately evidencing that the Person in possession of such document is entitled to receive, hold and dispose of the document and the goods it covers. “ Excluded Property ” means any of the following property or assets of any Debtor: Any property, to the extent that a grant of a security interest is prohibited by any Legal Requirement or requires the consent of any Governmental Authority (which consent, upon the reasonable request of the Secured Party during the continuation of an Event of Default, the Debtor will use its commercially reasonable efforts to obtain); Contracts or Equipment to the extent that the Debtors are prohibited from granting a security interest in, pledge of, or charge, mortgage or lien upon any such Contract or Equipment by reason of (x) an existing and enforceable negative pledge provision or (y) any applicable law or regulation to which such Debtors are subject, except (in the case of either of the foregoing clauses (x) and (y)) to the extent such prohibition is ineffective under the Code; and DDAs that are zero balance disbursement accounts or that are exclusively used for payroll, payroll taxes and other employee wage and benefit payments to or for the benefit of any Debtor’s employees. “ Existing Obligations ” has the meaning assigned to such term in the Tenth Amendment and Forbearance Agreement. “ Fixtures ” means any fixture or fixtures now or hereafter owned or leased by any of the Debtors, or in which any of the Debtors holds or acquires any other right, title or interest, constituting “fixtures” under the Code
